UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number0001100663 Issuer: iShares Trust Exchange: NYSE Arca, Inc. (Exact name of Issuer as specified in its charter and name of Exchange where security is listed and/or registered) Address: 400 Howard Street San Francisco, CA 94105 Telephone number: (415) 670-2000 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices) Units of beneficial interest, no par value per share (See exhibit A) (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: [ ]17 CFR 240.12d2-2(a)(1) [ ]17 CFR 240.12d2-2(a)(2) [ ]7 CFR 240.12d2-2(a)(3) [ ]17 CFR 240.12d2-2(a)(4) [ ]Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.(1) [x]Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with its rules of the Exchange and the requirements of 17 CFR 240.12d-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, iShares Trust certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. January 27, 2016 By /s/ Jack GeeTreasurer and Chief Financial Officer DateNameTitle (1)Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number. Exhibit A Title of each class to be withdrawn Name of Exchange on which class is to be withdrawn IRS Employer Identification No. iShares 0-5 Year Investment Grade Corporate Bond ETF NYSE Arca, Inc. 46-3348591 iShares 20+ Year Treasury Bond ETF NYSE Arca, Inc. 94-3405395 iShares Asia 50 ETF NYSE Arca, Inc. 26-0711133 iShares Core MSCI Total International Stock ETF NYSE Arca, Inc. 46-1051385 iShares Global Infrastructure ETF NYSE Arca, Inc. 26-0711518 iShares Morningstar Mid-Cap Value ETF NYSE Arca, Inc. 57-1201435 iShares MSCI Brazil Small-Cap ETF NYSE Arca, Inc. 27-1829356 iShares MSCI China ETF NYSE Arca, Inc. 27-4611566 iShares MSCI EAFE Small-Cap ETF NYSE Arca, Inc. 26-1185867 iShares MSCI New Zealand Capped ETF NYSE Arca, Inc. 27-1829509
